MacLean, J.
In., an action brought to recover damages for injuries to a horse and wagon through collision with a car of the defendant, the plaintiff was allowed, contrary to the defendant’s objection and exception, to introduce and have read in evidence "from a blotter of the police department, an extract purporting to be the report of a police officer respecting, among other things, the conduct of the motorman at the time of the accident. Even were it hot. proven, as it was by his own testimony, that the officer did not see the occurrence, the reception in evidence of the blotter, wherein the motorman’s conduct was characterized as reckless and causative of the accident, was error prejudicial to. the defendant. It was at best but a record required for specific purposes, and not a public record in such sense as to make its contents evidence of. the facts as between private parties.. The judgment of the Gen*191eral Term of the City Court should be reversed and a new trial-ordered, with costs to the appellant to abide the event.
Freedman, P. J., concurs; Leventritt, J., taking no part.
Judgment reversed and new trial ordered, with costs to appellant to abide event. •